DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 04-29-2021. Claims 1-16 are currently pending. Claims 1 and 14 have been amended. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to an Invention non-elected without traverse.  Accordingly, claim 16 has been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-18-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 16 has been canceled: 


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (JPH02276162) teaches an energy conversion device (thermal/electric energy converter system) that comprises a first chamber [7] including a first electrolyte solution [3] and a second chamber [7’] including a second electrolyte solution [3’] separated by a diaphragm, wherein the concentration level of one solution is higher than the other but fails to teach or fairly suggest the housing that encloses the membrane electrode assemblies and the assemblies being surrounded by the first solvent solution as claimed. The prior art also fails to teach that the solid enclosure is surrounded by the first solvent solution but encloses the second solvent solution as claimed. 
In light of the above discussion, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.